DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment received May 4, 2021 has been entered. 
Claims 19-21, 23-24, 26, and 29-31 have been amended. 
Claim 19 has been amended to specify the claimed controller is programmed to perform the claimed functions including wherein the another anode degradation reduction process comprises at least one of:-2- 4851-5485-4630.1Atty. Dkt. No. 040356-0934 a reverse voltage application process for applying an electromotive force reverse to the fuel cell; or a fuel supply process for supplying fuel to the fuel cell, and the predetermined upper limit threshold value is a value of the oxygen partial pressure for determining whether or not an oxidative degradation of the anode pole occurs during supply of the fuel and the oxidizing gas to the combustor. 
Claims 20, 21, 23, 24, 26, and 29-31 have been amended to clarify the claim language and for consistency with independent Claim 19.
Support for the Amendment is provided by the Applicant’s original disclosure including the Specification at paragraphs [0102]-[0105].
Response to Arguments
The Applicant’s arguments and remarks received May 4, 2021 (“Remarks”) traversing the February 10, 2021 Non-Final Rejection have been fully considered. 

The Applicant’s arguments with respect to the prior art rejections set forth in the Non-Final Rejection are persuasive in view of the Amendment. The rejections are accordingly withdrawn.
New grounds of rejection necessitated by the Amendment are set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over JP2006/066244A to Hisataka et al. (“HISATAKA”) in view of US2002/0168555 to Mukerjee et al. (“MUKERJEE”) and US2013/0168555 to Mukerjee et al. (“MUKERJEE”).

	Regarding Claim 19, HISATAKA discloses a fuel cell system (abstract) comprising: a fuel cell; a combustor (translation p. 6, combustion means such as stoichiometric combustion burner 56, Fig. 18; vaporization means 52) configured to combust a fuel and an oxidizing gas to supply a combustion gas to a cathode inlet of the fuel cell (combustion exhaust gas is supplied to the oxidant supply system which supplies fluid to the cathode inlet); a combustion fuel supply device configured to supply a fuel to the combustor (fuel supply means including fuel storage means 55 and fuel 
	an anode-discharged-gas discharge passage (fuel cell exhaust system including exhaust flow path 8; fuel gas exhaust system flow passages 82, 83) configured to discharge an anode discharged gas from an anode outlet of the fuel cell; 
	a cathode-discharged-gas discharge passage (fuel cell exhaust system including exhaust flow path 8; fuel gas exhaust system flow passages 82, 83) configured to discharge a cathode discharged gas from a cathode outlet of the fuel cell; and 
	a controller (translation p. 4 control unit 10; Fig. 18) programmed to control a supply of the fuel to the combustor by the combustion fuel supply device (supply of fuel from fuel supply 55 to combustion means 56 through control valve Va, see Fig. 18 for example) and a supply of the oxidizing gas to the combustor by the combustion oxidizing gas supply device (as shown by Fig. 14 supply of oxidizing gas from 21 to vaporization means 52; also valve Va and control unit 20 adjusts oxygen content of the combustion means stoichiometric burner 56), 
	wherein the controller (control unit 10; Fig. 3 control unit 10 that performs control at the time of stopping; Fig. 18) is programmed to execute the supply of the fuel and the supply of the oxidizing gas to the combustor as an anode degradation reduction process (Fig. 18 inert gas is generated by the combustor to be supplied to the electrodes and protect them from oxidation damage; see Claim 12 pertaining to a stop condition reciting “The inert gas supply means includes combustion means in which an exhaust system communicates with an oxidant supply system and / or a fuel supply system, and fuel 
	The tenth embodiment of FIGS. 18 and 19 is an exhaust gas in which the supply of inert gas is a stoichiometric combustion of fuel and air supplied from a storage fuel tank using a burner or an oxidation catalyst. In this embodiment, the air-fuel ratio is adjusted by an oxygen sensor, an air adjustment valve, and a fuel valve so that the oxygen mixing amount is 1% or less, and more preferably 0.1% or less, and is supplied to the fuel cell. In step S4, the inert gas flow regulating valve Vg is opened, and the inert gas is stored from the inert gas storage tank 51 so that the oxygen partial pressure becomes a predetermined value (10 −13 to 10 −15 atm) or less. For example, CO 2 or N 2 is supplied to the oxidant channel 2 and the fuel channel 3 via the inert gas supply pipe 231 and the branch pipe 232.

	MUKERJEE discloses that several anode degradation processes may be conducted concurrently during shutdown. Paragraph [0029] discloses to prevent anode oxidation, during the startup and shutdown periods, several combinations of three individual strategies may be utilized. The first strategy is the use of a stored reformate within the SOFC, which can be slowly released during the startup and shutdown periods. The second strategy is electrically applying a reverse bias to the anode to electrochemically pump the oxygen from the anode side, keeping it in a reducing environment. The last strategy is the addition of materials to the anode to prevent or slow down anode oxidation. For efficient protection of the anode, these strategies are preferably used in tandem. It has been found particularly advantageous to employ one or more of these strategies when the fuel cell temperature is about 400°C to about 1,000°C, with about 550°C to about 800°C preferred, since anode oxidation typically occurs within these temperature ranges.
	Accordingly, MUKERJEE discloses an anode degradation reduction processing unit ([0029] discloses anode oxidation protection control during shutdown including applying reverse bias to the anode; para. 31 further discloses the reverse bias is applied 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified HISATAKA in view of MUKERJEE to comprise the controller programmed to perform another anode degradation reduction process as claimed. The motivation for doing so would be to ensure anode degradation is avoided by preventing oxygen concentration rise.
	Furthermore, modifying HISATAKA in view of MUKERJEE in this manner results in the claimed invention wherein the additional anode degradation reduction process is performed by the controller during supply of a fuel and an oxidizing gas such that in a case where the oxygen partial pressure of an anode pole of the fuel cell becomes equal to or more than a predetermined upper limit threshold value (oxygen concentration rise as taught by MUKERJEE [0005] that teaches when the concentration of oxygen on the anode side forms an oxidizing environment, anode oxidation can occur, creating a chemical and volume change that results in mechanical failure of the SOFC cell and to address this problem, conventional SOFC systems provide a continuous supply of fuel 
	This results in the claimed structure and controller configuration wherein anode degradation reduction processing unit (controller 10 of HISATAKA) is configured to perform another anode degradation reduction process in a case where the oxygen partial pressure of an anode pole of the fuel cell becomes equal to or more than a predetermined upper limit threshold value (increased oxygen concentration upon shutdown as taught by MUKERJEE) after the request for stopping the fuel cell (as taught by MUKERJEE) and during supply of a fuel and an oxidizing gas (where HISATAKA supplies fuel and oxidizing gas to the combustion means at upon shutdown to create an inert gas to supply to the anode and/or cathode).
	The motivation for doing so would have been to perform additional anode protection from oxidation damage upon shutdown while concurrently providing a non-reactive gas to the anode as taught by MUKERJEE.
	Modifying HISATAKA in view of MUKERJEE results in the controller of HISATAKA being programmed to perform the anode degradation reduction processes comprising at least one of: -2- 4851-5485-4630.1Atty. Dkt. No. 040356-0934a reverse voltage application process for applying an 
	While HISATAKA and MUKERJEE disclose maintaining a low oxygen concentration at the anode, they do not specifically disclose “a predetermined upper limit threshold value” where “the predetermined upper limit threshold value is a value of the oxygen partial pressure for determining whether or not an oxidative degradation of the anode pole occurs during supply of the fuel and the oxidizing gas to the combustor” as required by amended Claim 19.
	KATO discloses, during shut down of a fuel cell, obtaining an oxygen partial pressure of the anode (para. 130-131 states in part “the CPU of the controller 50 derives an anode oxygen partial pressure Pao (step S310). More specifically, the CPU of the controller 50 obtains the oxygen concentration in the inner-cell fuel gas flow path and the total gas pressure in the inner-cell fuel gas flow path respectively from the oxygen concentration sensor and the pressure sensor and computes the anode oxygen partial pressure Pao as the oxygen partial pressure in the inner-cell fuel gas flow path from the observed oxygen concentration and the observed total gas pressure. After the computation of the anode oxygen partial pressure Pao, the CPU of the controller 50 determines whether the computed anode oxygen partial pressure Pao is greater than a reference oxygen partial pressure Pst (step S320).”), comparing the measured partial pressure to a predetermined upper limit threshold value (referring to Figure 11, para. 132 states “On determination at step S320 that the computed anode oxygen partial pressure Pao is greater than the reference oxygen partial pressure Pst, on the other hand, the CPU of the controller 50 detects one stoppage of power generation  and thus identifies an anode degradation condition after stoppage of the fuel cell in association with oxygen partial pressure at the anode.
	At the time of filing, it would have been obvious to have further modified the system of HISATAKA to identify the anode degradation condition by setting “a predetermined upper limit threshold value” of the oxygen partial pressure of the anode where “the predetermined upper limit threshold value is a value of the oxygen partial pressure for determining whether or not an oxidative degradation of the anode pole occurs during supply of the fuel and the oxidizing gas to the combustor” and comparing a measured oxygen partial pressure at the anode to the predetermined upper limit threshold, as taught by KATO. The motivation for doing so would have been to use a known technique to (1) measure and identify the partial pressure in the anode area, and (2) identify if oxidizing conditions exist that would promote anode degradation. This would accordingly inform the controller of HISATAKA with a criterion indicating when to perform the anode degradation processes taught by HISATAKA and MUKERJEE using only known methods.	
	Regarding Claim 20, HISATAKA as modified in view of MUKERJEE and KATO (“modified-HISATAKA”) is relied upon as above with respect to the fuel cell system according to claim 19, and HISATAKA further discloses wherein: the combustor is an activation combustor configured to be supplied with a fuel and an oxidizing gas during a warm-up operation executed at activation of the fuel cell (the system of HISATAKA comprises the same structure claimed and is fully capable of operating as claimed), and combust the fuel and the oxidizing gas to supply a combustion gas to the cathode inlet 
	Regarding Claim 21, modified-HISATAKA is relied upon as above with respect to the fuel cell system according to claim 19, and HISATAKA further discloses wherein the controller is programmed to adjust (controller 10) least any one of a supply amount of a fuel and a supply amount of an oxidizing gas (translation p. 6-7 teaches “the inert gas supply means (55 to 59) are provided in an adjustment means (for example, an oxygen sensor 60 and a supply line 57 of the stored fuel) for adjusting the oxygen content of the combustion means (stoichiometric burner 56). The stored fuel flow control valve Va and the control unit 10), and the control means (control unit 10) detects the oxygen concentration in the combustion exhaust gas of the combustion means (stoichiometric burner 56). It is preferable to control the adjusting means (flow rate adjusting valve Va) so that the oxygen concentration is within a predetermined range (1% or less, preferably 0.1% or less).”) such that an excess ratio of an oxidizing gas to a fuel has a predetermined value for suppressing an oxidative degradation of an anode pole of the fuel cell (the controller ensures the inert gas has an oxygen concentration below a predetermined range and is fully capable of functioning as claimed).
Regarding Claim 22, modified-HISATAKA is relied upon as above with respect to the fuel cell system according to claim 21, and HISATAKA further discloses the predetermined value is one (the controller 10 is fully capable of providing a predetermined value of 1 and as indicated above, HISATAKA discloses the predetermined oxygen content is 1% or less). Additionally, HISATAKA teaches all of the claimed structure and teaches a controller configured to control the oxidant and fuel provided to a combustion unit in order to control the oxygen content in the combustion effluent provided to the anode. Accordingly, HISATAKA is fully capable of functioning as claimed wherein the predetermined value is one.
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
It is well settled that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990). Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473,1477-78 (Fed. Cir. 1997).
	Regarding Claim 23, modified-HISATAKA is relied upon as above with respect to the fuel cell system according to claim 20. 

	Accordingly, HISATAKA further discloses wherein the controller further is programmed to operate an oxygen partial pressure of the anode pole of the fuel cell (by providing fluid having a predetermined oxygen concentration and thus a predetermined oxygen partial pressure), and controller (controller 10) adjusts a supply amount of a fuel on the basis of the oxygen partial pressure of the anode pole (as discussed above, translation p. 6-7 teaches the controller adjusts supply of the fuel and oxidant to the combustion means in order to control the oxygen concentration of the gas provided to the anode).
Regarding Claim 24, modified-HISATAKA is relied upon as above with respect to the fuel cell system according to claim 23, and HISATAKA further discloses wherein the controller is programmed to adjust a supply amount of a fuel such that the oxygen partial pressure of the anode pole becomes less than a predetermined upper limit threshold value (as discussed above, translation p. 6-7 teaches the controller adjusts supply of the fuel and oxidant to the combustion means in order to control the oxygen concentration of the gas provided to the anode).
	Regarding Claim 25, modified-HISATAKA is relied upon as above with respect to the fuel cell system according to claim 24, and HISATAKA further discloses wherein the upper limit threshold value is determined corresponding to a temperature of the fuel cell (translation p. 6 states The inert gas is preferably supplied to the fuel cell until the fuel cell temperature is less than 500 ° C., preferably less than 400 ° C, and as discussed above the predetermined oxygen concentration of the inert gas is determined to inhibit oxidation damage of the anode).
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
It is well settled that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990). Claims directed to an apparatus must be distinguished from the prior art in terms In re Schreiber, 128 F.3d 1473,1477-78 (Fed. Cir. 1997).
MUKERJEE [0029] discloses it is particularly advantageous to employ one or more of these strategies (anode protection strategies) when the fuel cell temperature is about 400°C to about 1,000°C, with about 550°C to about 800°C preferred, since anode oxidation typically occurs within these temperature ranges.
Furthermore, the well-known ideal gas law relates pressure, volume, and temperature of a Newtonian fluid and accordingly the partial pressure of a gas is also related to temperature.
Accordingly, it would have been further obvious to one of ordinary skill in the art to have programmed the controller of HISATAKA such that the upper limit threshold value is determined corresponding to a temperature of the fuel cell, because as taught by MUKERJEE anode degradation occurs more typically within certain temperature ranges, and as well-known via the ideal gas law, the partial pressure of a gas is related to the pressure and temperature of the gas. One of ordinary skill in the art accordingly would have been motivated to determine an upper limit threshold setting, such as that of KATO, to be determined corresponding to temperature of the fuel cell. The motivation for doing so would have been to improve the determination of anode degradation and oxygen partial pressure at the anode.
	Regarding Claim 26, modified-HISATAKA is relied upon as above with respect to the fuel cell system according to claim 23, and HISATAKA further discloses wherein controller is programmed to operate the oxygen partial pressure of the anode pole on the basis of the temperature of the fuel cell (as discussed above with respect to Claim 
	Modifying HISATAKA in view of MUKERJEE to comprise the anode degradation reduction control of reverse bias application to the anode results in the claimed invention wherein the oxygen partial pressure of the anode is determined “on the basis of” temperature, oxygen partial pressure of a cathode (oxygen concentration of the cathode as disclosed in para. [0031]) and terminal voltage (where the fuel cell is in a stop condition and wherein a reverse bias voltage is applied to pump oxygen to the cathode from the anode). In addition, HISATAKA modified in view of MUKERJEE results in all of the claimed structure and the apparatus is fully capable of functioning as claimed. 
Regarding Claim 27, modified-HISATAKA is relied upon as above with respect to the fuel cell system according to claim 19, and HISATAKA modified in view of MUKERJEE as asserted above results in the claimed invention wherein the anode degradation reduction process includes a reverse voltage application process configured to apply an electromotive force reverse to the fuel cell to the fuel cell (as taught by MUKERJEE such as at [0031]).
	Regarding Claim 28, modified-HISATAKA is relied upon as above with respect to the fuel cell system according to claim 19, and HISATAKA further discloses wherein the anode degradation reduction process includes a fuel cell fuel supply process configured to supply a fuel to the fuel cell (as discussed above, HISATAKA discloses supply of fuel to the combustion means and in turn to the fuel cell to maintain a low oxygen content in the anode and or cathode). Additionally, MUKERJEE as discussed above discloses providing fuel reformate to the fuel cell during reverse bias application to the anode in order to maintain a reducing environment. Accordingly on of ordinary skill in the art would have found it obvious to include supplying fuel to the anode during reverse bias application anode degradation reduction process as taught by MUKERJEE.
	Regarding Claim 29, modified-HISATAKA is relied upon as above with respect to the fuel cell system according to claim 19, and HISATAKA further discloses wherein controller is programmed to adjust a supply amount of a fuel (as discussed above HISATAKA controller 10 controls the fuel input to the fuel cell and to the combustor). 
	Regarding Claim 30, modified-HISATAKA is relied upon as above with respect to the fuel cell system according to claim 29, and HISATAKA further discloses wherein 
	Regarding Claim 32, modified-HISATAKA is relied upon as above with respect to the fuel cell system according to claim 19, and HISATAKA further discloses wherein the combustor is arranged on an oxidizing gas supply passage configured to supply an oxidizing gas to the cathode inlet of the fuel cell (Fig. 14 evaporator 52 is coupled to oxidant feed 2; Fig. 18 combustion means 58 is coupled to oxidant feed 2).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over HISATAKA and MUKERJEE, further in view of US2006/0246332 to Higashi.

	Regarding Claim 31, modified-HISATAKA is relied upon as above with respect to the fuel cell system according to claim 29, and HISATAKA further discloses the fuel cell system further comprising: a fuel cell temperature obtaining sensor configured to obtain a temperature of the fuel cell (The inert gas is supplied to the fuel cell 1 and the temperature of the fuel cell 1 gradually decreases. The control unit 10 detects the operating temperature by a temperature sensor (not shown), and in step S5, determines whether or not the temperature of the fuel cell 1 has become 400 ° C. or lower).
	HISATAKA is silent with respect to the system comprising an outside air temperature obtaining sensor configured to obtain an outside air temperature, wherein the post-stop-request combustor-supply control unit (controller 10) further includes a 
	US2006/0246332 to Higashi (“HIGASHI”) discloses a fuel cell system comprising  controller (abstract, Fig. 4, controller 7), a fuel cell stack temperature sensor (Fig. 4 sensor 21a; [0108] “When it is determined in the step S23 that the temperature change of the unit cells 17b over a fixed time period has exceeded the predetermined rate, in a step S25, the controller 7 increases the discharge flow rate of the pump 5 by a fixed amount”), and an external air temperature sensor (Fig. 4, atmospheric temperature sensor 22), wherein the stack cooling rate is estimated based on the determined temperatures of the various system temperature sensors including the external air temperature sensor ([0077] “the estimation of whether or not the fuel cell stack 1 will fall to low temperature may be performed based on the outside atmospheric temperature detected by the temperature sensor 22”; also see [0095]). The control system and temperature sensors of HIGASHI facilitate warm up control of the fuel cell (abstract, [0113], [00077]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified HISATAKA to comprise an outside air temperature obtaining sensor configured to obtain an outside air temperature, wherein the controller is programmed to calculate (controller 10) the heat dissipation of the fuel cell on the basis of the temperature of the fuel cell and the outside air temperature as taught by HIGASHI. The motivation for doing so would have been to improve and facilitate warm up process control of the fuel cell system following system shutdown.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729